Case 2:20-cv-02580-ODW-AS Document 72 Filed 07/13/20 Page 1 of 1 Page ID #:898

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                                             CASE NUMBER:


DAVID ROVINSKY LLC                                               2:20−cv−02580−ODW−AS
                                            PLAINTIFF(S)

       v.
PETER MARCO, LLC , et al.

                                                                  NOTICE TO FILER OF DEFICIENCIES IN
                                         DEFENDANT(S).
                                                                  REQUEST FOR ISSUANCE OF SUMMONS




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
   7/13/20                  71                    Request for Summons
Date Filed             Doc. No.            Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
Filer's request is regarding the AMENDED Third Party Complaint. Therefore please indicate
on the Summons form "ON THE AMENDED THIRD PARTY COMPLAINT" to correspond
to the pleading filed and to which the request for summons is linked.
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                             Clerk, U.S. District Court

Date: July 13, 2020                                          By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                                Deputy Clerk



     Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
